Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for allowance
          Claims 1-18 and 21-31 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Slobodin (U.S. Pat. No. US 10,290,257 B1).  Slobodin directed toward a methods relating to devices configured for display and image capture. In some embodiments, a display and image-capture device according to aspects of the present teachings may include a substrate generally defining a plane; a plurality of electrical conductors disposed on the substrate; a plurality of image sensor dies disposed on the substrate, each image sensor die including a photosensor region; a plurality of light emitting dies disposed on the substrate, each light emitting die including a light emitting region; at least one electronic controller configured, through the electrical conductors, to transmit mode signals to the image sensor dies, receive image data from the image sensor dies, and transmit display signals to the light emitting dies; and a power source configured, through the electrical conductors, to provide the power to the image sensor dies and the light emitting dies.  Song alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD N HAQUE/Primary Examiner, Art Unit 2487